DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 requires “a display unit configured to display levels…” which invokes 112(f). It uses the nonce term “unit” modified only by functions “display” and “display…” without sufficient structure to perform those functions. The type of display is not specified anywhere in the disclosure, thus this term is indefinite. 

Claim 1 requires “control unit configured to control…” which invokes 112(f). It uses the nonce term “unit” modified only by functions “control” and “control…” without sufficient structure to perform those functions. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as noted above requires “display unit” “configured to display” which is indefinite. 35 U.S.C. 112(f) states that a claim limitation expressed in means- (or step-) plus-function language "shall be construed to cover the corresponding structure…described in the specification and equivalents thereof." "If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the 35 U.S.C. 112(b)  [or the second paragraph of pre-AIA  section 112 ]." In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). Because “display unit” invokes 112(f) treatment and the specification does not specify any technological means that are sufficient to be structure that is a “display unit configured to display.” The “display unit configured to display” is not defined in the specification in the manner required by 112(f), and therefore is indefinite. 
Claim 1 as noted above requires “control unit” which is indefinite. 35 U.S.C. 112(f) states that a claim limitation expressed in means- (or step-) plus-function language "shall be construed to cover the corresponding structure…described in the specification and equivalents thereof." "If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the 35 U.S.C. 112(b)  [or the second paragraph of pre-AIA  section 112 ]." In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). Because “control unit” invokes 112(f) treatment and the specification does not specify any technological means that are sufficient to be structure that is a “control unit.” The “control unit” is not defined in the specification in the manner required by 112(f), and therefore is indefinite. It is not disclosed as any physical or non-physical structure or type of structure or technology. Additionally, it is unclear what the scope of the term “control unit” should be since the specification sets for the elements of a “control apparatus” as follows: “The control apparatus 11 includes a processing unit 11 a, a storage unit 1lb and an I/F (interface) unit 11c. The processing unit 11a is, for example, a processor such as a CPU. The storage unit 1 lb is, for example, a RAM or a ROM. The IF unit 11 c performs input/output of a signal between an external device and the processing unit 1 la.” This is so ambiguous as to render the limitation “control unit” indefinite. Even if the “unit” were meant as the “apparatus” it is still unclear if the unit must include any of the recited possible features—which “may” include “CPU” (or something else) and “for example” (non-limiting) “a RAM or ROM” and whether the presence or lack of a “IF” is part of the claimed “unit.” 

Claim 2 requires “corresponding to” which is indefinite. This is a subjective term, and there is no way for one of ordinary skill to ascertain the scope of when two items do or do not “correspond” to each other, in the context of this disclosure as a whole. 
Claim 2 “change instruction” is indefinite. The specification simply refers to Figures 100 and 101, which do not impart any meaningful definition to the term “change instruction.” This is not a term of art with a known and ascertainable scope- it is simply a broad, indefinite, recitation. Being read with plain meaning is indefinite in this context, since the term “change instruction” is not a structure that a coffee maker can have—it is a process step or a modification of intent, which is not a structure. 
Claim 3 requires “which are displayed on the display unit” which is indefinite. “which are displayed” is a positive recitation of a method step in a claim which uses an “apparatus” preamble. Because it cannot be ascertained whether the preamble is wrong, or if the positive recitation of the step is wrong, and the inclusion of both method steps and device in a single claim is impermissible since it is indefinite (See MPEP 2173.05(p) II, in part: “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)…. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).”) 
Claim 5 requires “wherein the plurality of types of beverages include a first beverage and a second beverage, and the plurality of types of characteristics of the first beverage and the plurality of types of characteristics of the second beverage, which are displayed on the display unit, equal” which is not grammatical and does not make sense. What is equal with what? 


	Claim 8 requires “wherein the beverage” which lacks antecedent basis. Claim 7 and claim 1 do not set forth “a beverage.” 

Claim 8 requires “includes a characteristic (for example, shake count).”Regarding claim 8, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 requires “wherein the beverage” which lacks antecedent basis. Claim 7 and claim 1 do not set forth “a beverage.” 

Claim 10 is similarly indefinite to claims 9 and 8, since it requires “ the beverage is a coffee beverage using roasted coffee beans as a raw material…” 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Schmidt (US 4,759,274).

Regarding claim 1, Schmidt discloses a beverage producing apparatus (See title: “Coffee Maker”) capable of producing a plurality of types of beverages (this is a statement of intended use—the machine plainly seen in figure 1-2 of Schmidt will produce coffee when coffee is added to the basket 13, it will produce hot water when no coffee is added; it will produce chicken soup if bouillon cubes are added to the basket or the carafe 14; thus it is capable of producing a plurality of beverages as claimed). 
 Schmidt discloses the machine comprising: a display unit (26 figure 2) configured to display levels of a plurality of types of characteristics concerning a beverage of a type instructed by a user.  The clause “configured to display levels of a plurality of types of characteristics concerning a beverage of a type instructed by a user” is a statement of intended use, met by a showing that the display can show multiple types of “levels.” Since the display is a window for seeing the water in the tank—it displays level of fullness (how much water) and also the opacity of the water (how clear or cloudy the water is). It also discloses the color of the water, which is a level of the wavelength of the light emitted by the water. The user “instruction” is not a structure of the claim—it is an intent or wish, and has no bearing on the ability of the display to be configured to display the levels noted—color, amount, and opacity. For example, the user could instruct the machine to make chocolate milk, by pouring chocolate milk into the tank/reservoir. This would lead to the display unit displaying a chocolate color, opaqueness, and some certain level observable through the display unit 26 shown in figure 2 of Schmidt.

Schmidt further discloses a control unit (27 figure 1). The clause “configured to control a producing operation of the beverage of the type selected by the user” is again a statement of intended use—it does not apparently limit the nature of the control unit to any particular structure, so long as it is capable of controlling beverages selected by the user. Here, therefore, Schmidt shows an On/OFF switch at 27—which controls when any selected beverage is made by the user. The user selects any beverage they desire, such as chicken broth, coffee, or chocolate milk, and then the user decides whether and when to turn on the control unit. Selecting ON results in a hot beverage, such as coffee or soup being presented in the carafe, and selecting the OFF position for the control unit results in a room temperature beverage being held in the reservoir for ladling at the discretion of the user. 

 

Regarding claim 2, Schmidt discloses claim 2. As noted above, the claim is indefinite. To the extent understood, each clause is met.  As noted above, Schmidt has a display unit 26 which displays information (e.g. the color of the liquid present in the reservoir 12). The term “information” has no limiting definition in the present specification, and is not distinguished from beverage “characteristics.”
The clause “information concerning a type of a beverage” therefore reads on the display showing the color or AMOUNT of the liquid in the reservoir. The “information” could be the beverage is large or opaque or carbonated  and that information would be visible through the display window. 
 	The clause “having a level corresponding to a change instruction in accordance with the change instruction of the user concerning the level displayed on the display unit” requires the user to want to effect a “change instruction” which is not a structure as claimed—it is only demanding that the display show a level that “corresponds to” a “change instruction.” 
	If the user of Schmidt were to perform a change instruction—for example, by adding more of whatever fluid was present in 12, then the display would correspond to that instruction by showing an increase in the level of fluid. This is believed to show that the claim limitation is met by the structure of Schmidt. Since the performance of an intended use only means the structure must be capable of performing the function, the above use case shows that the display is capable of accepting a user change instruction and displaying a new level on the display that “corresponds to” the change instruction. 


Regarding claim 3, Schmidt discloses a machine capable of producing the plurality of types of beverages include a first beverage and a second beverage (e.g. soup, milk, coffee, hot water, cold water). Schmidt’s machine is also consistent with the intended use requirement that “the plurality of types of characteristics of the first beverage and the plurality of types of characteristics of the second beverage, which are displayed on the display unit, are different” because the visual characteristics of water, milk, soup in the reservoir are “displayed on the display unit” by their visibility.

Regarding claim 4Schmidt discloses a machine with a display unit  capable of meeting the limitation “can simultaneously display the levels of the plurality of types of characteristics of not less than two types of beverages.” Specifically, examiner takes official notice of the fact that oil and water do not mix under normal circumstances. If a user placed oil and water into the reservoir, the volume or amount of each would be visible in the display unit shown in figure 2. Thus the device “can simultaneously display the levels of the plurality of types of characteristics of not less than two types of beverages” since it can display the volume of two beverages—oil and water (Note the plain meaning of the term “beverage” is “a drinkable liquid”, see https://www.merriam-webster.com/dictionary/beverage  and therefore oil is per se a beverage). Note, the term “beverage” is not given a narrowing definition in the specification, so the plain definition will control. 

Regarding claim 5,  Schmidt discloses “wherein the plurality of types of beverages include a first beverage and a second beverage, and the plurality of types of characteristics of the first beverage and the plurality of types of characteristics of the second beverage, which are displayed on the display unit, equal” which is noted above under 112(b) as not being grammatical and does not make sense. What is equal with what? In any event, no matter what type of limitation is being imparted to the equality of first and second beverages, the tank of Schmidt, and therefore the display of Schmidt can display them equally—they are equally visible in the display, and therefore anticipatory of this scope. It again comes down to the device being claimed as having an intended use—here, Schmidt can be used by a user with exactly two beverages, and exactly two characteristics can be observed—it is a matter of choice, perhaps, as claimed. For example, a user choosing first and second water types to make first and second hot water beverages would be able to observe clarity and volume through the display—which therefore has equal beverages with equal characteristics (Two). 

Regarding claim 6, the device of Schmidt anticipates this claim, since the beverage producing apparatus according to claim 5 shown in Schmidt has a the display unit can display another information different from the levels of the plurality of types of characteristics (as above, if clarity and volume are observed as two characteristics, then information of the color can be another information) concerning the beverage of the type instructed by the user, and the other information of the first beverage and that of the second beverage are different (for example if the beverages started as milk and water, or soup and cola). 

Regarding claim 7, Schmidts devic displays a “plurality of types of characteristics includ[ing] a characteristic concerning the producing operation” because at least volume or amount is a “characteristic concerning the producing…”.

Regarding claim 8, Schmidt discloses the beverage producing apparatus according to claim 7, wherein the beverage is a coffee beverage using roasted coffee beans as a raw material (35 figure 4; column 3 line 63-64 “Coffee grounds”—note here too that the statement ‘using roasted coffee beans” is a statement of intended use, and this does not impact the structure being claimed), the beverage producing apparatus comprises an extraction container (“Filter vessel 13” column 3 line 64; figure 1, 2) configured to store ground beans of the roasted coffee beans and a liquid and extract a coffee liquid from the ground beans (again, this clause is a statement of intended use—however here, column 3 lines 54-64 discuss the extraction of coffee as one intended use of Schmidt).
The clause “ the characteristic concerning the producing operation includes a characteristic (for example, shake count) of an operation of the extraction container” reads on the aforementioned volume shown in the display of Schmidt, since the volume shown is an amount that is to be passed through the extraction container during the intended cycle of the machine.

Regarding claim 10, Schmidt discloses the beverage is a coffee beverage (again, note the indefiniteness of referring to “the” bevereage; here See Schmidt title, “Coffee Maker” inter alia) using roasted coffee beans as a raw material (See column 3 line 63-65; the term ‘roasted’ does not modify the nature of the claimed structure—the structure must be capable of use with roasted beans), and the plurality of types of characteristics include characteristics concerning a taste and an aroma of the coffee beverage (again, volume or color of the diluent liquid placed in the reservoir ‘concern’ the taste and aroma of the beverage—volume will necessarily conspire to diffuse more or less of the coffee resulting in different smell).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt, as set forth above, in view of Anderson (US 5,207,148) and Kageatsu (JPH10191889).

Regarding claim 9,  Schmidt discloses a machine which produces a beverage (at least) where one of the possible beverages is a coffee beverage using roasted coffee beans as a raw material (intended use, met by column 3 line 60-65), Schmidt does not disclose that the beverage producing apparatus comprises a separation apparatus configured to separate an unwanted substance from ground beans of the roasted coffee beans, the separation apparatus includes a suction unit configured to suck the unwanted substance, and the characteristic concerning the producing operation includes a characteristic of an operation of the suction unit.
	In the art of coffee producing machines, it is known to add a grinding unit to the machine to add the ability to grind coffee just before brewing. See Anderson 24, 30, 22, e.g. which shows direct coupling of grinders with the brewing assembly (22 figure 1). 
	 In the art of coffee grinding machines, it is known to provide for the separation of unwanted substance from the beans as they are being ground, with the provision of a suction unit to suck the unwanted substance—as seen in Kageatsu. Kageatsu discloses a sorting device for
crushed coffee beans, which can remove the astringent crust mixed with the crushed coffee beans or the powder of the coffee beans that are not torn, that is, the defective part. The following
content is disclosed (see paragraph 0009-0014. Figure 1-2): The hopper 6 has coffee beans 4.
and the crushed coffee beans S mixed with the defective part 9 gradually fall from the hopper 6, where the above-mentioned defective part 9 includes astringent coffee beans, immature coffee beans, etc.. A blower M is installed under the hopper 6, and the crushed coffee beans falling from the hopper 6 are sorted in the sorting area 8. The defective part 9 is blown away by the wind blown from the air duct 3, and the defective part 9 blown out is sucked .The suction blower m sucks into the capture area 10, and the high-quality part falls into the containing part of the container 13. Among them, the above-mentioned defective part is equivalent to impurities, and the above-mentioned suction blower is equivalent to an attraction unit that
attracts impurities. Therefore, Kageatsu discloses a separation device for separating impurities from an extraction object. Therefore, Kageatsu shows it is well known to separate impurities from ground bears of roasted coffee beans.

It would have been obvious to one of ordinary skill to modify Schmidt to include an automatic grinder to feed beans as they are ground into the brew basket, since that is known to be automated, according to Anderson. The type of the grinder is obviously a matter of design choice—the grinder shown in Anderson is generic, and represents to one of ordinary skill the choice of any known bean grinder that would be suitable. Since Kageatsu shows that by adding suction air flow to a grinder, unwanted particular can be selectively removed, it would have been obvious to use a grinder with those particular features, since it provides the benefit of removing unwanted particles from the brewing process. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724